FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 ODILIA DE JESUS VELASQUEZ-                        No. 10-73714
 ESCOVAR,
                        Petitioner,                Agency No.
                                                  A088-753-610
                     v.

 ERIC H. HOLDER, JR., Attorney                       OPINION
 General,
                         Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                    Submitted July 11, 2014*
                      Pasadena, California

                   Filed September 29, 2014

      Before: Barry G. Silverman, Richard C. Tallman,
         and Johnnie B. Rawlinson, Circuit Judges.

                  Opinion by Judge Tallman;
                  Dissent by Judge Rawlinson




  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2              VELASQUEZ-ESCOVAR V. HOLDER

                           SUMMARY**


                            Immigration

    The panel granted Odilia de Jesus Velasquez-Escovar’s
petition for review of the Board of Immigration Appeals’
denial of her motion to reopen an in absentia removal order.

    The panel held that the BIA abused its discretion in
finding that Velasquez was not entitled to notice of her
deportation hearing. The panel wrote that aliens are entitled
to notice unless they fail to give a current address to the
government, or fail to let the government know when they
move, and held that Velasquez did neither. The panel held
that the BIA arbitrarily discounted Velasquez’s unrefuted
claim without providing a reason, because the two reasons it
provided did not support its decision. The panel held that
this court could not affirm the BIA’s decision pursuant to
8 C.F.R. § 1003.15(d)(1), which places the burden on an alien
to inform the immigration court that the government used the
wrong address on a Notice to Appear, because the BIA’s
decision did not invoke that regulation, and because the NTA
itself did not mention § 1003.15(d)(1) or otherwise put
Velasquez on notice.

    Dissenting, Judge Rawlinson would find that the BIA did
not act in an arbitrary or irrational fashion, and that it gave a
reasoned explanation for its ruling. Judge Rawlinson would
find Velasquez’s failure to provide her current address to the
agency in writing fatal to her case. Judge Rawlinson would

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
             VELASQUEZ-ESCOVAR V. HOLDER                    3

find that § 1003.15(d)(1) should apply to this case. Applying
an abuse of discretion standard of review, Judge Rawlinson
would find no abuse, and would deny the petition.


                        COUNSEL

Alejandro Garcia, Commerce, California, for Petitioner.

Tony West, Assistant Attorney General, Civil Division; Holly
M. Smith, Senior Litigation Counsel, Office of Immigration
Litigation; Claire L. Workman, Trial Attorney, Civil
Division, United States Department of Justice, Washington,
D.C., for Respondent.


                         OPINION

TALLMAN, Circuit Judge:

    At the outset of her removal proceedings, Odilia de Jesus
Velasquez-Escovar gave immigration officials her current
address in Los Angeles. But those officials did not properly
record it. Instead, they recorded another outdated address and
then sent Velasquez’s hearing notice there. Velasquez never
got that notice and, without it, she did not know when to
appear for her deportation hearing. Understandably, she
failed to appear and was ordered removed in absentia. When
she found out about that order, Velasquez moved to reopen.
An Immigration Judge denied that motion, and the Board of
Immigration Appeals affirmed. In so doing, it abused its
discretion. Accordingly, we grant Velasquez’s petition for
review.
4            VELASQUEZ-ESCOVAR V. HOLDER

                              I

    Odilia de Jesus Velasquez-Escovar is Guatemalan. She
illegally entered the United States around 1990, settling in
Los Angeles. She has four children; two are native-born
citizens of the United States. She admits that she remains
here unlawfully.

    In 2007, Velasquez returned briefly to Guatemala. On her
way back to Los Angeles, she was pulled over in Refugio,
Texas, by local police. Those officers called federal
immigration officials, who met Velasquez at the Calhoun
County Jail. There, she admitted her alienage and was
transported to the Corpus Christi Border Patrol Station for
processing.

    Velasquez claims that the Corpus Christi-based
immigration officials asked her for her current address. She
says that she told them that she and her daughters had just
moved to 14001 Vanowen Street, Van Nuys, California.
Next, she claims she was asked whether she had ever lived at
11827 Valerio Street in Los Angeles. Petitioner says she told
them that she had lived at Valerio Street, but that the
Vanowen address was her current one. Velasquez says the
agents told her that they found the Valerio address by looking
up her “identification number,” which she assumes meant the
number on her California state identification card.

    After hand-serving Velasquez with a Notice to Appear
(NTA), immigration authorities released her. The NTA
charged her as removable and ordered her to appear in Los
Angeles for an immigration hearing at a date and time “to be
set” later. The NTA mistakenly listed the Valerio Street
address as Velasquez’s current address. We do not know
             VELASQUEZ-ESCOVAR V. HOLDER                     5

whether Velasquez noticed the error, but we do know that she
never brought it to the government’s attention.

    NTA in hand, Velasquez returned to California. Since her
return, she has lived at the Vanowen address. She spent
roughly six months regularly visiting an attorney’s office to
check on the status of her case. Eventually she gave up.
Having received no further word from the government, she
assumed her case had been closed. She was wrong. Fifteen
months after Velasquez stopped visiting the lawyer—which
was almost two years after she was arrested in Texas—the
immigration court mailed a notice setting a date and time for
Velasquez to appear. The notice went to Velasquez’s old
address on Valerio Street, not her current address on
Vanowen. Velasquez did not receive the notice, did not
appear, and was ordered removed in absentia. A copy of the
removal order was sent to the Valerio address and returned as
undeliverable.

    Roughly six months later, Velasquez was detained by
Immigration and Customs Enforcement. (The record does not
say why.) While detained, she learned of the outstanding
removal order and immediately filed a motion to reopen. She
argued that she should not have lost her right to a hearing
because the government improperly recorded—and then sent
notice to—an old address, rather than the current one she
claims to have given them. The government argued that it
was her burden to tell it that it had the wrong address because
she should have noticed the error on the NTA. The IJ agreed
with the government and denied the motion to reopen. The
BIA dismissed Velasquez’s appeal of that denial. Velasquez
now petitions for review.
6             VELASQUEZ-ESCOVAR V. HOLDER

                               II

    We have jurisdiction under 8 U.S.C. § 1252(a)(1) (2012).
Our review includes the “validity of the notice provided to the
alien” and “the reasons for the alien’s absence” from the
hearing. 8 U.S.C. § 1229a(b)(5)(D) (2012).

                               III

    We review the denial of a motion to reopen for abuse of
discretion. Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th
Cir. 2009). Here, the BIA reviewed the IJ’s decision de novo,
so we review only the BIA’s decision. Hosseini v. Gonzales,
471 F.3d 953, 957 (9th Cir. 2006). The BIA abuses its
discretion when it acts “arbitrarily, irrationally, or contrary to
the law.” Lainez-Ortiz v. INS, 96 F.3d 393, 395 (9th Cir.
1996).

                               IV

     There is only one question here: Did the BIA abuse its
discretion when it decided that Velasquez was not entitled to
notice under the immigration statutes? The answer is “yes”
because neither of the BIA’s two reasons support its decision.
It is arbitrary to discount Petitioner’s unrefuted claim without
providing a reason.

                                A

    The immigration statutes governing notice do three
things:

    (1) They create a right to notice;
              VELASQUEZ-ESCOVAR V. HOLDER                       7

    (2) They create an exception to that right for aliens who
        do not fulfill two simple obligations; and

    (3) They describe those obligations.

Two provisions create the right to notice. First, 8 U.S.C.
§ 1229(a)(1) requires that “In removal proceedings . . .
written notice (in this section referred to as a ‘notice to
appear’) shall be given in person to the alien (or, if personal
service is not practicable, through service by mail . . . ) . . .
specifying . . . [t]he time and place at which the proceedings
will be held.” Sometimes the NTA leaves the hearing time
“to be set,” as it did here. Section 1229(a)(2)(A) covers those
cases and cases where hearings are continued: “[I]n the case
of any change or postponement in time and place . . . a
written notice shall be given in person to the alien (or, if
personal service is not practicable, through service by mail
. . . ).” Between them, these two provisions create, at a
minimum, a right to “written notice” “serv[ed] by mail.” 8
U.S.C. § 1229(a)(2)(A).

    That right is “subject to subparagraph (B).” Id.
Subparagraph (B) creates the exception: “[A] written notice
shall not be required . . . if the alien has failed to provide the
address required under paragraph [28 U.S.C.
§ 1229(a)](1)(F).” 28 U.S.C. § 1229(a)(2)(B); see also
28 U.S.C. § 1229a(b)(5)(B) (identical exception in provision
dealing specifically with absentia proceedings). The “address
required” language refers to the section that describes the two
simple obligations that aliens must perform to retain their
right to notice.
8             VELASQUEZ-ESCOVAR V. HOLDER

    Those two obligations are:

        (1) “[T]he alien must immediately [upon
            service of the NTA] provide (or have
            provided) the Attorney General with a
            written record of an address and telephone
            number (if any) at which the alien may be
            contacted respecting [the removal]
            proceeding,” and

        (2) “[The alien] must provide the Attorney
            General immediately with a written record
            of any change of the alien’s address or
            telephone number.”

28 U.S.C. § 1229(a)(1)(F)(i)–(ii). These are the only two
address-related obligations that the statutes impose on aliens.
(A regulation, as we will see, may add a third.)

    Put simply, aliens are entitled to notice unless they fail to
give a current address to the government or fail to let the
government know when they move. Here, Velasquez did
neither. She claims that she gave the Corpus Christi-based
immigration officials her current address on Vanowen Street
and that she never moved. Nothing in the record refutes
either claim. Accordingly, the statutes entitled her to notice.

                               B

    The BIA’s contrary decision was an abuse of discretion.
The BIA decided that Velasquez was not entitled to notice for
two reasons. First, the BIA concluded that Velasquez was not
entitled to notice because she failed to provide the
government with her address: “the respondent was informed
              VELASQUEZ-ESCOVAR V. HOLDER                      9

of her obligation to inform the Immigration Court of her
mailing address. She did not do so. The respondent therefore
is not entitled to receive actual notice of her hearing.” Just
before it wrote that Velasquez “did not” tell the government
her address, the BIA wrote that Velasquez “allegedly
informed the DHS that she was living with her daughters at
14001 Vanowen Street.”

     In other words, the BIA concluded that Velasquez “did
not” provide her current address after acknowledging that she
claims she did. This is arbitrary because the BIA gives no
reason for discounting Velasquez’s claim. And there is no
reason it could give. The claim is facially plausible and
supported by Velasquez’s declaration. There is no contrary
evidence, and no adverse credibility finding. So far as we can
tell, the BIA disbelieved Velasquez for no reason. It can not
do that.

     The BIA’s second reason is no better. The BIA wrote that
“even assuming [Velasquez] told the officer that [Valerio]
was her prior address and that officer misunderstood
[Valerio] to be her current address, it would not change the
result of this case.” It went on: “[Velasquez] was on notice
through the address on the NTA and the advisal included with
it that she had a duty to notify the Immigration Court of her
current address. In other words, it was incumbent on
[Velasquez] to ensure that a correct address was supplied . . . .
[S]he did not do so.” This reason is as inconsistent as the
last. The BIA says that “it was incumbent on [Velasquez] to
ensure that a correct address was supplied” and then
concludes that “she did not do so.” But Velasquez’s
unrefuted claim is that she did supply the correct
address—Vanowen Street.
10            VELASQUEZ-ESCOVAR V. HOLDER

    Possibly, the BIA meant to say that Velasquez was
required to “ensure that the correct address was written
down” instead of that she was required to “ensure that the
correct address was supplied.” This too would be an abuse of
discretion because it takes the NTA advisal’s meaning and
stretches it too far. That advisal says only that “You are
required to provide the DHS, in writing, with your full
mailing address and telephone number.” Nothing in the
advisal mentions or fairly implies any continuing duty, much
less a continuing duty to correct the government. Once the
alien provides an address and phone number, the alien’s work
is done. If the BIA meant to say otherwise, then it abused its
discretion.

                               C

    Rather than defend the BIA’s reasoning, the government
relies on three alternate grounds to defend the result below.
First, the government points to 8 C.F.R. § 1003.15(d)(1).
This regulation provides that “if the address on the . . . Notice
to Appear is incorrect, the alien must provide to the
Immigration Court where the charging document has been
filed, within five days of service of that document, a written
notice of an address and telephone number at which the alien
can be contacted.” 8 C.F.R. § 1003.15(d)(1). In effect, this
regulation adds a third obligation to the two mentioned in the
statutes. In other words, the statutes require aliens to (1)
provide an address and (2) tell the government if they move,
and the regulation demands that they also (3) tell the
government if it puts the wrong address on the NTA.

    We agree with the government that the regulation fits the
situation here. Velasquez admits receiving the NTA, which
bears an incorrect address. The regulation—and common
                VELASQUEZ-ESCOVAR V. HOLDER                             11

sense—put the burden on the alien to inform the immigration
court that the government got it wrong. But because the
BIA’s decision failed to invoke § 1003.15(d)(1), either by its
name or by its logic, this court cannot rely on it to affirm.
E.g., Navas v. I.N.S., 217 F.3d 646, 658 n.16 (9th Cir. 2000)
(holding that we cannot affirm the BIA “on a ground upon
which it did not rely”).1

    Moreover, the NTA itself never mentions § 1003.15(d)(1)
or otherwise puts aliens on notice that an NTA with an
incorrect address is their problem. Rather, the NTA warns
aliens that they will be removed in absentia if they fail to
appear and that the “government shall not be required to
provide [them] with written notice” if they fail to provide a
current address or fail to notify the government when they
move.2 This tracks the statutes but not the regulation. It

 1
   The dissent argues that the Petitioner had an obligation to provide her
address in writing to the agency. Dissenting Opinion, pp. 15–16.
However, neither the BIA nor the Immigration Judge raised this issue,
therefore, similar to the regulatory invocation of § 1003.15(d)(1), this
Court cannot affirm the BIA on grounds upon which it did not rely.
Furthermore, the government’s brief did not raise the written address
issue, thus it is waived. See Sola v. Holder, 720 F.3d 1134 (9th Cir. 2013).
 2
     The whole warning reads:

          Failure to appear: You are required to provide the
          DHS, in writing, with your full mailing address and
          telephone number. You must notify the Immigration
          Court immediately by using Form EOIR-33 whenever
          you change your address or telephone number during
          the course of this proceeding. You will be provided
          with a copy of this form. Notices of hearing will be
          mailed to this address. If you do not submit Form
          EOIR-33 and do not otherwise provide an address at
          which you may be reached during proceedings, then the
12              VELASQUEZ-ESCOVAR V. HOLDER

never says anything like “if the address listed on the front of
this form is incorrect, it is your responsibility to notify the
immigration court.”

    And this omission may preclude the government from
relying on the regulation in cases like this. According to the
BIA, aliens cannot be held to the two statutory obligations
until the government gives them notice of those obligations
by serving the NTA. In re G-Y-R-, 23 I. & N. Dec. 181,
184–86 (BIA 2001) (en banc). In other words: no notice, no
obligation.3 By that logic, even aliens who have been served
an NTA cannot be held to the address obligation in
§ 1003.15(d)(1) because the NTA does not mention it. Thus,
even if the BIA had relied on § 1003.15(d)(1) here, the BIA’s
own precedent would still compel us to reverse.

   Next the government relies on dicta in Hamazaspyan v.
Holder, 590 F.3d 744, 746 n.3 (9th Cir. 2009). There, the
immigration court sent a mis-addressed hearing notice to
Hamazaspyan and no notice at all to his lawyer.
Hamazaspyan, 590 F.3d at 745–46. Neither appeared, and
Hamazaspyan was ordered removed in absentia. Id. The IJ
and BIA denied his motion to reopen, but we granted his


         Government shall not be required to provide you with
         written notice of your hearing. If you fail to attend the
         hearing at the time and place designated on this notice,
         or any date and time later directed by the Immigration
         Court, a removal order may be made by the
         immigration judge in your absence, and you may be
         arrested and detained by the DHS.
  3
    The dissent points out a distinction without a difference with respect
to the facts in In re G-Y-R-. See Dissenting Opinion, p.17–18. A defective
notice and no notice both amount to no notice.
             VELASQUEZ-ESCOVAR V. HOLDER                     13

petition for review, holding “that serving a hearing notice on
an alien, but not on the alien’s counsel of record, is
insufficient . . . .” Id. at 749.

    The government does not rely on this holding. Rather, it
points to a footnote where we rejected Hamazaspyan’s
alternative argument: “[E]ven if Hamazaspyan provided the
government with his correct address, and the government
agents incorrectly transcribed what he said, Hamazaspyan
would not be entitled to relief because he failed to correct the
mistake when it was brought to his, or his counsel of record’s,
attention.” Id. at 746 n.3. But the BIA did not rely on
Hamazaspyan. So, for the same reason that § 1003.15(d)(1)
cannot save the government, neither can Hamazaspyan.
Navas, 217 F.3d at 658 n.16.

    Finally, the government attempts to win by analogy. It
says that this case—where an alien failed to correct her
address—is like cases where asylum applicants fail to correct
their own false testimony, Ahir v. Mukasey, 527 F.3d 912,
918 (9th Cir. 2008), or the false testimony of their witnesses,
Singh v. Holder, 643 F.3d 1178, 1182–83 (9th Cir. 2011).
But—again—the BIA did not rely on this analogy, so we
cannot either. Navas, 217 F.3d at 658 n.16. Nor would we if
we could. The analogy does not work because deception and
carelessness are two different things.

                               V

    Although we hold that Velasquez was entitled to notice,
we understand why the IJ, the BIA, and the government
pressed the opposite result. What makes that result so
attractive is that it would have been so easy for Velasquez to
notice the error on the NTA and so easy for her to correct it.
14           VELASQUEZ-ESCOVAR V. HOLDER

A little diligence and common sense on her part could have
avoided this appeal. But neither diligence nor common sense
are notice. Notice is notice. And, under the circumstances
here, Velasquez was entitled to notice.

     PETITION GRANTED.



RAWLINSON, Circuit Judge, dissenting:

    I respectfully dissent. Applying an abuse of discretion
standard of review, I would deny the petition.

    When ruling on a motion to reopen immigration
proceedings, the Board of Immigration Appeals (BIA) abuses
its discretion if it acts in an arbitrary or irrational fashion,
renders a decision that is contrary to governing law, or
neglects to give a reasoned explanation for its decision. See
Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005).

    The majority accuses the BIA of “discount[ing]
Petitioner’s unrefuted claim without providing a reason.”
Majority Opinion, p. 6. Yet, two pages later, the majority
articulates two reasons given by the BIA for its decision. See
id., p. 8. In any event, there was nothing irrational or
arbitrary about placing the burden upon Petitioner of
providing written notice of her address to the immigration
authorities. Indeed, as the majority acknowledges, there is a
regulation that so provides. See Majority Opinion, pp. 10
(referencing 8 C.F.R. § 1003.15(d)(1)). Although the
majority concludes that the regulation has no place in our
analysis of this case, I disagree. In any event, the BIA could
not act arbitrarily or irrationally by imposing an obligation
               VELASQUEZ-ESCOVAR V. HOLDER                           15

that has been memorialized in a regulation. For the same
reason, the decision of the BIA was not contrary to governing
law. Finally, the BIA gave a reasoned explanation for its
ruling. Cf. Movsisian, 395 F.3d at 1098 (“Here the BIA
denied Movsisian’s motion to reopen stating in toto: ‘The
respondent’s motion to reopen is denied. . . .’”).

     Nevertheless, the majority determines that the BIA abused
its discretion, relying primarily on the Petitioner’s assertion
that during an interview with Border Patrol agents, she
verbally provided a new address to the agents.1 Rather than
sending the NTA to the address verbally provided by
Petitioner, the Department of Homeland Security sent the
notice to the address that was in the agency files. It is this
occurrence that the majority relies upon to support its
conclusion that the BIA abused its discretion when it denied
Petitioner’s motion to reopen.

    In my view, the majority’s analysis ignores the
Petitioner’s obligation to provide her current address to the
agency in writing, and absolved her of the obligation to
provide an address in writing upon service of the NTA.
These requirements are fatal to Petitioner’s case.

    As the majority notes, 8 U.S.C. § 1229(a)(1)(F)(i)
provides that the alien must, upon service of the NTA
“provide (or have provided) the Attorney General with a
written record of an address . . . at which the alien may be
contacted respecting [removal] proceedings . . .” (emphasis


  1
   Characterizing this interview as “the outset of [Petitioner’s] removal
proceedings,” is somewhat hyperbolic. We all know that removal
proceedings commence with the filing of a Notice to Appear (NTA). See
Samayoa-Martinez v. Holder, 558 F.3d 897, 901–02 (9th Cir. 2009).
16              VELASQUEZ-ESCOVAR V. HOLDER

added). The wisdom of requiring a written record of the
address is demonstrated by the inconclusive he said-she said
nature of the dispute in this case. It is undisputed that the
petitioner failed to provide a written record of the address that
she maintains should have been used.

    I am also persuaded that when petitioner received the
NTA which contained an incorrect address, it was incumbent
upon her to notify the agency of her correct address. As the
majority acknowledges, the NTA contains a warning that the
alien is “required to provide the DHS, in writing with [her]
full mailing address and telephone number . . .” Majority
Opinion, p. 11 n.2 (emphasis added). The majority also
confirms that 8 C.F.R. § 1003.15(d)(1) provides that if the
address on the NTA is incorrect, it is the alien’s obligation to
provide a correct address. See id., p. 10. Nevertheless, the
majority absolves Petitioner of her obligation for two reasons:
1) the BIA did not rely on the regulation in rendering its
decision, and 2) the NTA did not adequately inform Petitioner
of her obligation to correct the address. See Majority
Opinion, pp. 10–12.

    I am not persuaded to join the absolution. That the BIA
did not cite the regulation in its decision does not constitute
an abuse of discretion. Rather, our focus is on whether the
decision was contrary to governing law. See Movsisian, 395
F.3d at 1098.2 It was not. The NTA warns that the recipient

  2
    For the same reason, I disagree with the majority’s rejection of the
government’s citation to the alternative ruling in Hamazaspyan v. Holder,
590 F.3d 744, 746 n.3 (9th Cir. 2009). The majority takes the position that
because the BIA did not explicitly quote the governing regulation or case
authority, Petitioner’s lack of compliance with the regulation must be
excused. However, our review is of the “grounds” upon which the BIA
made its decision. See Vargas-Hernandez v. Gonzalez, 497 F.3d 919,
                VELASQUEZ-ESCOVAR V. HOLDER                             17

must provide the DHS, in writing, the recipient’s mailing
address. If the mailing address noted on the NTA is
incorrect, the direction to provide the address in writing
should resonate even more strongly with the recipient. In
addition, I do not agree that the BIA failed to invoke the logic
of the regulation in its decision. The BIA decision noted that
Petitioner was “on notice through the [invalid] address on the
NTA and the advisal included with it that she had a duty to
notify the Immigration Court of her current address. . . .”
(emphasis added). The decision also reasoned that “it was
incumbent on [Petitioner] to ensure that a correct address was
supplied to the Immigration Court after she was personally
served with the [NTA] containing the aforementioned
advisal. . . .” There would be no reason for the decision to
refer to notifying the Immigration Court of a current address
and to supplying a correct address unless the BIA was
referring to the non-current and incorrect address on the
NTA. Because this reference reflects the requirements of the
regulation, there was no abuse of discretion. See Movsisian,
395 F.3d at 1098 ) (holding that the BIA abuses its discretion
when it acts contrary to the law). Indeed, as the majority
concedes, the governing regulation “fits the situation
here. . . .” Majority Opinion, p. 10. Because the regulation
fits, the BIA decision could not be contrary to it, and no abuse
of discretion determination can rationally be predicated on
that premise.

    Finally, I disagree with the majority’s reliance on In re G-
Y-R, 23 I&N Dec. 181 (BIA 2001) (en banc) to absolve
Petitioner of her obligation to provide, in writing, her current


921–22 (9th Cir. 2007). And it is unquestioned that the “ground” upon
which the BIA based its decision was Petitioner’s failure to give the notice
as required by law.
18            VELASQUEZ-ESCOVAR V. HOLDER

address to the agency. That case involved a different
circumstance, notably a complete failure to serve the NTA
upon the alien. In that circumstance, the BIA ruled that an
alien may not be removed in absentia

        when the Service mails the [NTA] to the last
        address it has on file for an alien, but the
        record reflects that the alien did not receive
        the [NTA], and the notice of hearing it
        contains, and therefore has never been
        notified of the initiation of removal
        proceedings or the alien’s address obligations
        under . . . the Act. . . .

Id. at 192.

    In contrast to the facts in G-Y-R, it is unquestioned that
Petitioner received the NTA and the notice of hearing
notifying her of the removal proceedings and of her
obligation to notify the agency, in writing, of her current
address. G-Y-R simply does not support a determination that
the BIA abused its discretion in denying Petitioner’s motion
to reopen.

    Because the BIA did not act in an arbitrary or irrational
fashion, rule contrary to law, or neglect to give a reasoned
explanation for its decision, the denial of the motion to
reopen did not constitute an abuse of discretion. See
Movsisian, 395 F.3d at 1098. I would deny the petition for
review.